DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 17 and 18 be found allowable, claims 20 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 2, 8, 9, 12 and 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 9 and 16 of U.S. Patent No. 11,126,274 B2 to Na et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/447,966
11,126,274
2. An apparatus comprising:
a display having a front side and a back side;
an optical filter configured to pass an optical signal having a wavelength greater than 800 nm that propagates from the front side to the back side of the display;
a photodetector arranged to receive a portion of the optical signal propagating from the front side to the back side of the display, the photodetector comprising:

a detector region supported by the first substrate, wherein the detector region is formed based on a second material different from the first material; and
a detector control circuitry electrically coupled to the photodetector,
wherein the photodetector is positioned such that the portion of the optical signal propagating from the front side to the back side of the display passes through (i) the first substrate of the photodetector or (ii) the detector control circuitry before entering the detector region of the photodetector.

a display device having a plurality of pixels, a front side, and a back side opposite the front side, the display device comprising:
a transparent layer; and
display control circuitry configured to control the plurality of pixels;
a light source configured to emit an optical signal having a wavelength higher than 800 nm towards the front side of the display device;

a detector device located at the back side of the display device, the detector device comprising:
one or more photodetectors comprising: a substrate formed based on a first material; and
one or more detection regions formed on the substrate, wherein the one or more detection regions are formed based on a second material different from the first material, and
wherein the one or more detection regions are positioned to receive a portion of the optical signal propagating from the front side of the display device to the back side of the display device along a path; and
a detector integrated circuit layer comprising one or more detector control 
wherein the one or more photodetectors are positioned such that the portion of the optical signal propagating from the front side of the display device to the back side of the display device passes through the substrate formed based on the first material before entering the one or moreApplication No. : TBD002Filed: HEREWITHPage: 3 of6 detection regions of the one or more photodetectors.

9. The apparatus, further comprising a second NIR light source configured to emit a second optical signal.
9. The display apparatus, wherein the light source comprises an array of NIR organic light-emitting diodes, NIR micro-light emitting diodes, or a combination thereof.
12. The apparatus, wherein the first material comprises silicon, and wherein the second material comprises germanium.
2. The display apparatus, wherein the first material comprises silicon.  
3. The display apparatus, wherein the second material comprises germanium or germanium-silicon.

receiving, by a transparent layer of a display device, an optical signal having a wavelength greater than 800 nm;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a substrate of a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal, wherein the substrate is formed based on a first material;
receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed based on a 
generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the optical signal received by the one or more detector regions; and
determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object.

receiving, by the transparent layer of the display device, a reflected optical signal from an object;
receiving, by a filter configured to pass light having at least the wavelength of the optical signal, a first portion of the reflected optical signal that is weaker than or equal to the reflected optical signal;
receiving, by a substrate of a photodetector located at a back side of the display device, a second portion of the reflected optical signal that is weaker than or equal to the first portion of the reflected optical signal, wherein the substrate is formed based on a first material; Application No. : TBD002Filed: HEREWITH

determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with the object.

receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a detector control circuitry layer comprising one or more detector control circuits electrically coupled to a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal;
receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed on a substrate, and wherein the substrate and the one or more detector regions are formed from different materials;

determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object.

receiving, by the transparent layer of the display device, a reflected optical signal from an object;
receiving, by a filter configured to pass light having at least the wavelength of the optical signal, a first portion of the reflected optical signal that is weaker than or equal to the reflected optical signal;
receiving, by a substrate of a photodetector located at a back side of the display device, a second portion of the reflected optical signal that is weaker than or equal to the first portion of the reflected optical signal, wherein the substrate is formed based on a first material; Application No. : TBD002Filed: HEREWITH
Page: 5of6receiving, by one or more detector regions of the photodetector, a third portion of the reflected optical signal that is weaker than or equal to the second 
determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with the object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627